Citation Nr: 0739985	
Decision Date: 12/19/07    Archive Date: 12/26/07

DOCKET NO.  04-28 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Esq.  


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel



INTRODUCTION

The veteran served on active duty from November 1945 to 
August 1946, from August 1950 to September 1953, and from 
April 1957 to August 1972.  

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a January 2004 rating decision by the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

A notice of disagreement (NOD) was filed in January 2004, and 
the RO issued a statement of the case (SOC) in March 2004.  
The Board notes that, in April 2004, the veteran's 
representative submitted additional evidence with a statement 
that the veteran would like to "cancel" his appeal and 
reopen his claim concerning TDIU. Although an appellant's 
authorized representative may withdraw an appeal, 38 C.F.R. § 
20.204(a) (2007), the RO did not accept the withdrawal of the 
appeal.  Instead, the RO considered the evidence and issued a 
supplemental SOC in July 2004.  Thereafter, the veteran 
submitted a VA Form 9 in July 2004.  Had he not withdrawn his 
NOD, this appeal would have been timely filed. 38 C.F.R. 
§ 20.302(b) (2007).  

Given the expressed desire to withdraw the appeal in April 
2004, the VA Form 9 filed in July 2004 could be a timely NOD 
with the January 2004 decision.  See 38 C.F.R. §§ 20.201, 
20.302(a) (2007).  The Board sees no benefit to the veteran 
in remanding this appeal for the issuance of another SOC on 
the basis that the previous NOD had been withdrawn.  The 
veteran has already been given both a SOC and a supplemental 
SOC that addresses all the evidence received by the RO.  
Moreover, as the veteran has clearly expressed his desire to 
continue his appeal by filing a timely VA Form 9 and 
appearing at a hearing before the Board, the Board finds no 
prejudice to the appellant in waiving the filing of another 
appeal.  See Beyrle v. Brown, 9 Vet. App. 24, 28 (1996).  

In November 2006, the veteran and his wife testified at a 
videoconference hearing before the Board; the undersigned 
Veterans Law Judge presided.  At the hearing, the Board 
advanced this case on the docket for good cause shown - the 
veteran's advanced age.  See 38 U.S.C.A. § 7107(a) (West 
2002); 38 C.F.R. § 20.900(c) (2007).  

The Board issued a decision in November 2006 denying the 
veteran's claim.  The veteran appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  Pursuant to a Joint Motion for Remand, the Court 
issued an Order in September 2007 vacating the Board's 
decision and remanding the case to the Board for further 
consideration as directed in the Joint Motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record shows that service connection has been established 
for bilateral hearing loss, rated 50 percent; atrophy of the 
right optic nerve with light perception only, rated 30 
percent; and postoperative residuals of a right inguinal 
hernia, rated 0 percent; for a combined rating of 70 percent.  

The Joint Motion noted that the Board's decision had relied 
on two VA examinations that each addressed a separate 
disability and each individual disability's impact on the 
veteran's employability.  Specifically, the Joint Motion  
indicated that a VA eye examiner had stated that the 
veteran's right eye disability had the same effect on his 
employability as it did when it first occurred in the 1950s, 
and that the report of a VA audiology examination had stated 
that the veteran's hearing loss should not contribute to 
unemployability.  The Joint Motion noted, however, that the 
Board's decision had failed to discuss whether there was 
medical evidence available addressing the combined effect of 
the of the veteran's service-connected disabilities on his 
employability.  The Joint Motion stated that, if medical 
evidence was not of record discussing the combined effect of 
the veteran's service-connected disabilities, the Board 
should obtain a medical opinion or examination addressing 
that aspect of the claim.  

Therefore, because the record does not currently contain 
medical evidence that specifically addresses the combined 
effect of the veteran's service-connected disabilities on his 
ability to work, a remand is required to schedule an 
examination to obtain an opinion in that regard.  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2007). 

The Board also notes that, subsequent to the November 2006 
decision, the Court has further elucidated VA's duties to 
notify and assist claimants.  On remand, the veteran should 
be given appropriate notice concerning his claim that is 
compliant with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); see also Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  

Accordingly, the case is REMANDED for the following actions:

1.  Provide the veteran with appropriate 
notice concerning his claim for a TDIU 
that is compliant with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  Schedule the veteran for a general 
medical examination.  The examiner should 
review the claims file and provide an 
opinion as to the combined effect of the 
veteran's service-connected right eye 
disability (considering his non-service-
connected left eye as being normal), 
bilateral hearing loss, and postoperative 
residuals of a right inguinal hernia on 
the veteran's ability to secure or follow 
substantially gainful employment, without 
regard to his age.  The opinion should be 
supported by adequate rationale in the 
examination report.  


3.  Upon completion of the requested 
development, again consider the issue on 
appeal.  If action taken is not to the 
veteran's satisfaction, provide him and 
his representative with a supplemental 
statement of the case (SSOC) and give 
them an opportunity to respond before 
returning the case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



